Dewey, J.
— Assumpsit. Plea in abatement, that the suit was commenced in the Bartholomew' Circuit Court, and the process served in that county ; that at the time of issuing and serving the writ, the defendant was a resident and citizen of Jackson county, and not liable to be sued in Bartholomew. Replication, that the defendant was found in the last-named county, and the writ served upon him there. Demurrer to the replication sustained; and the cause dismissed.
Tlie question is whether the plea is valid.
The defendant in error has not informed us upon what rule of law he relies to sustain the plea; and we know none *300which ,can sustain it. The action is transitory, and against a single defendant; and we have no statute forbidding the plaintiff to sue him in the Circuit Court-of any county in which he could catch him.
A. A. Hammond, W. Herod,, and S. Major, for the plaintiff.
H. H. Barbour and H, P. Thornton, for the defendant.

Per Curiam,

— The judgment is reversed with costs. Cause remanded, &c.